 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrolic Footwear,Inc.andBoot and Shoe WorkersUnion,AFL-CIO,CLC,Petitioner.Case26-RC-3573December15, 1969DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before J. O. Dodson, HearingOfficer of the National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board RulesandRegulationsand Statements of Procedure,Series 8, as amended, and by direction of theRegionalDirector for Region 26, the case wastransferred to the National Labor Relations Boardfor decision.A brief has been timely filed by theEmployer.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmadeat the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employerisengagedin commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labororganizationinvolved claims torepresent certain employees of the Employer.3.A questionaffectingcommerceexistsconcerningthe representation of the employees ofthe Employer within themeaning ofSections 9(c)(1)and 2(6) and (7) of the Act.The Petitioner seeks to represent all productionandmaintenanceemployees at the Employer'smanufacturing plant,Monette, Arkansas, excludingoffice clerical employees, guards, and supervisors asdefined in the Act. The Employer maintains that therepresentation petition is premature and should bedismissed or, alternatively, that the direction ofelection should be held in abeyance because theEmployer's presentwork force does not constitute asubstantialand representative segment of theultimate employeecomplement.Ifan immediateelection isdirected, the Employer agrees that theunit sought is appropriate.TheEmployer,anArkansas corporation, isengaged inthemanufacture of women's shoes atthree locations inArkansas: Jonesboro,WalnutRidge, andMonette. The Jonesboro and WalnutRidge facilities are complete plants, capable ofproducing finished shoes. The Monette plant, whichis the only one involved in the instant proceeding,'was not a complete operation at the time of thehearing,September 12, 1969. This plant beganoperations on June 20, 1969, as a service facility forthe Employer's two other plants by providing themwith partially finished shoes for completion. Thus, itengaged in only the first three shoe manufacturingprocesses:cutting,prefitting,and fitting.Thesefunctionswereperformedbyatotalof69production and maintenance employees in 33 jobclassifications .2Shortly after the Monette plant was established,the Employer decided to expand it into a complete,self-containedoperation.Accordingly, plans weremade for the addition of the remaining phases inshoemanufacture which would involve four newdepartments:(1)theBottomingandLastingDepartment employing 19 employees in 10 jobclassifications;(2)theFinishingDepartmentemploying 18 employees in 9 job classifications; (3)the Packing Department employing 5 employees in3jobclassifications;and,(4)theShippingDepartment employing 5 employees in 4 jobclassifications.As of the hearing date, the Employerexpected to have the first of these departments,Bottoming and Lasting, in operation by the lastweek in October 1969. The definiteness of thisexpansion schedule is evidenced by the fact that allmachines required for the department's work (withthe exception of three ordered but not yet delivered)were on the plant premises on the hearing date.Furthermore, in anticipation that the Bottoming andLasting Department will handle more work than iscurrentlybeingprovidedby the three existingdepartments, 32 unmanned machines were on handin the Cutting, Prefit, and Fitting Departments onthat date also. As employees become proficient inbottoming and lasting jobs (which the Employercalculates will take about 8 weeks), 36 new peoplewill be hired to operate these machines. Moreover,during this 8-week interval, the remaining newdepartments - Finishing, Packing, and Shipping -will be set up.Therefore, toward the latter part of December1969, the Employer will have a complete plant inoperation at Monette. This will involve the additionof four departments to the present three, and theemployeecomplementofthethreeexistingdepartments will be expanded by 36 additional jobs.The employee complement of the four newdepartmentswilltotal47 employees in 26 jobclassifications. In summary, while at the time of thehearing therewere three departments with 69employees working in 33 job classifications, by the'Although the Jonesboro and Walnut Ridge plants have a contract withthe Petitioner,no issue of accretion is raised herein'The Cutting Department employed 4 employees in 4 job classifications,the Prefit Department employed 22 employees in 10 job classifications,and,theFittingDepartment employed 40 employees in 17 jobclassifications In addition,there were two mechanics and one janitor180 NLRB No. 22 FROLIC FOOTWEAR, INC.189last week in October 1969, the Employer will have atotaloffourdepartmentswith88employeesworking in 43 job classifications, and by the lastweek in December 1969, the completed shoemanufacturingfacilitywillcontainsevendepartments,152employees,and59jobclassifications.The record discloses that the onlycontingency with respect to this expansion programisan unforeseen late arrival of certain machinerywhich has already been ordered.'It is clear from the foregoing that by October 31,1969, a date preceding the date of issuance of thisDecision, the Employer expected to have had atleast 4 of 7 departments operating, composed of 88employees in 43 job classifications. This amounts tomore than half of the Employer's intended totaloperation,57.8percentof the 152 employeesanticipated by December 31, 1969, and 72.8 percentof a total of 59 job classifications also anticipatedby that date.With respect to job classifications, the Employermaintainsthat they are all different and distinctive;therefore, none of the employees currently workingiseither utilizing, or being trained to utilize, theskills required for the classifications to be added.Thus, the Employer argues that the composition oftheproductionandmaintenanceemployeecomplementonthehearingdateisnotrepresentative, and that it will not be sufficientlyrepresentative until after the end of December 1969.Itappearsfromtherecordthatthe"jobclassifications" listed and counted by the Employerfor each of its seven functional departments aremore properly referred to as job descriptions forthey seem to describe distinct operations in theassembly of shoes' rather than separate and distinctjob classifications in terms of types of skillspossessed by employees.' In addition, only a cursorystudy of the Employer's overall classification listindicates that certain similar and, in some instances,apparently identical jobs occur and are countedmore than once.' Moreover, this recurrence occursinterchangeablyamong current and anticipateddepartments.' In any event, even if the Employer's"jobclassification"figuresareaccepted,asubstantial majority (72.8 percent) of the Employer'santicipated December 31 total was represented in itsemployee complement by October 31. Furthermore,we find that, contrary to the Employer's contention,the remaining "job classifications" to be added are'Evidence wasoffered thatthe Employer is also contemplatinga furtherexpansionof theMonetteplant by theconstruction of a new building tohouse cutting,prefitting,and fitting equipmentand therebyresulting in theemployment of an additional150 employeesThe anticipated date for thisdevelopment is around the end ofMay 1970However, the project isdependent upon a successful bond issue by thecity ofMonette to financenot all entirely new and distinctive, and that some ofthe job skills which they depict will be utilized byemployees on or before October 31.In these circumstances, we are satisfied that,regardless of the size of the employee complementon the date of the hearing, the present employeecomplement is substantial and representative for thepurposeofdirectinganimmediateelection.'Accordingly,we conclude that the petition hereinwas not prematurely filed, and the motion to dismissthe petition is hereby denied.4.We therefore find that the following employeesof the Employer constitute a unit appropriate forthepurposes of collective bargaining within themeaningof Section 9(b) of the Act:All production and maintenance employees at theEmployer'smanufacturingplant,Monette,Arkansas, excluding office clerical employees,guards, and supervisors as defined in- the Act.[Direction of Election' omitted from publication.]thebuilding,and also upon an increased demand for the Employer'sproductBecause of the speculative and remote nature of these tentativeplans, the Board has not weighed them in its consideration of theexpanding unit issue raised by the EmployerMoreover, in the event thatthe petition is not dismissed, the Employer is apparently only seeking todelay an election until immediately after December 1969'E.g , the following"job classifications"are listed for the PrefitDepartment skive,perforate(W S & R M),stamp, stitch mark,splittingmachine, cement,combine, hand work,service, check out For the FittingDepartment the list includes Barbour trim, French bind, one-needle stitch,two-needle stitch,close back seam, edge stitch,space row, French fold, rub& tape,bar tack, zig-zag, kick press, staple,nip binding,hand work,service, check out Anticipated"job classifications" for the new Bottomingand Lasting Department are listed as staplers, side lasters, camborian,staple fasteners,roughers,shank staplers, bottom cementers,shoe spotters,sole pressers,last puller'We note that theDictionary of Occupational Titles 1965, Definitions ofTitles,Vol I (3d ed ), U S. Department of Labor, pp 654-655, carries lessthan 30 titles within the shoe industry'See, e g , in fn4, supra,how various"stitching" operations appear inboth the Prefit and Fitting Departments,"service" and "check out" arealso duplicated'Fn 4, supra.shows that the "staple"operation is listed in the existingFittingDepartment and in the Bottoming and Lasting Department to beadded by October 31, 1969'SeeAmericanTypeFounders Co, Inc.173 NLRB No 108,EndicottJohnson De Puerto Rico,Inc,172 NLRB No 194,Revere Copper andBrass,Incorporated,172 NLRB No 117'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,NL R B v Wyman-Gordon,394 U S759.Accordingly,itishereby directed that an election eligibility list,containing the names and addresses of all eligible voters, mustbe filed bythe Employer with the Regional Director for Region26, within 7 days ofthe date of this Decision and Direction of Election.The Regional Directorshallmake the list available to all parties to the electionNo extension oftime to file this list shall be grantedby theRegional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled